Case 6:20-cv-00379-MJJ-CBW Document 23 Filed 10/30/20 Page 1 of 3 PageID #: 224




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

 Shelton Joseph Alfred, Jr.                      Civil Action No. 6:20-0379

 versus                                          Judge Juneau

 FCA US, LLC                                     Magistrate Judge Carol B. Whitehurst

                      MEMORANDUM RULING AND ORDER

          This matter was removed to this Court by the defendant FCA US, LLC. In

 its Notice of Removal, defendant contends this Court has jurisdiction over this

 matter because the parties are diverse in citizenship and the amount in controversy

 exceeds the jurisdictional threshold of $75,000.00.         On October 2, 2020, the

 undersigned ordered that the removing party file a memorandum setting forth

 specific facts that support a finding that the amount in controversy exceeds the

 jurisdictional minimum [Doc. 19].         The plaintiff was allowed seven days to

 respond to the removing party’s memorandum.

          Federal district courts have subject matter jurisdiction over civil actions in

 which the amount in controversy exceeds $75,000 exclusive of interest and costs

 and the parties are citizens of different states. 28 U.S.C.A. '1332. The person

 seeking to invoke federal court jurisdiction has the burden of proof to demonstrate

 at the outset of the litigation that the federal court has authority to hear the case. St.

 Paul Reinsurance Co., Ltd. v. Greenburg, 134 F.3d 1250, 1253 (5th Cir.1998).
Case 6:20-cv-00379-MJJ-CBW Document 23 Filed 10/30/20 Page 2 of 3 PageID #: 225




 Therefore, the plaintiff in this matter bears the burden of showing that federal

 jurisdiction exists. Manguno v. Prudential Property and Cas. Ins. Co., 276 F.3d

 720, 723 (5th Cir. 2002).

        In this matter, the undersigned conducted a review of the pleadings and

 found that the parties are diverse in that the plaintiff is a citizen of Louisiana, and

 defendant FCA US, LLC1 is a limited liability company organized under Delaware

 law, having its principal place of business in Michigan, and having no members

 who are citizens of the State of Louisiana.2 Because the plaintiff did not seek a

 determinate amount in his petition, however, the Court ordered jurisdictional


 1
   At one time, Sterling Automotive Group, Inc., a Louisiana limited liability company, was a
 defendant in this matter, but has been dismissed.
 2
   In its Notice of Removal, FCA US, LLC states:

        FCA US is a Limited Liability Company organized under Delaware law and
        having its principal place of business in Michigan. FCA US does not have any
        members that are located in the State of Louisiana, or that are citizens of the State
        of Louisiana. Rather, FCA US’s sole member is FCA North America Holdings
        LLC, a Delaware limited liability company with its principal place of business in
        New York. FCA North America Holdings LLC’s sole member is Fiat Chrysler
        Automobiles N.V., a publicly traded company formed in the Netherlands with its
        principal place of business in London, England. Under 28 U.S.C § 1332(c)(1),
        Fiat Chrysler Automobiles is a citizen of the Netherlands and the United
        Kingdom, and under controlling Fifth Circuit precedent, FCA US LLC and FCA
        North America Holdings LLC are therefore also citizens of the Netherlands and
        the United Kingdom. See 28 U.S.C §1332(c)(1) (“[A] corporation shall be
        deemed to be a citizen of every State and foreign state by which it has been
        incorporated and of the State or foreign state where it has its principal place of
        business.”); Harvey, 542 F.3d at 1080 (holding that citizenship of an LLC “is
        determined by the citizenship of all its members”). Therefore, neither FCA US
        nor its members are citizens of Louisiana, where Plaintiffs are citizens, or
        Louisiana, where this case was filed.

 See Notice of Removal, Doc. 1, at para. 6.
Case 6:20-cv-00379-MJJ-CBW Document 23 Filed 10/30/20 Page 3 of 3 PageID #: 226




 briefing from the parties setting forth specific facts that support a finding that the

 amount in controversy exceeds the jurisdictional minimum.

       On October 22, 2020, the plaintiff filed a Stipulation [Doc. 21], alleging that

 the plaintiff does not seek to recover or accept damages exceeding $75,000.00.

 Plaintiff attaches an affidavit to this Stipulation, attesting to the same. On October

 26, 2020, defendant filed a Response to the plaintiff’s Stipulation, stating that,

 “[i]n light of the plaintiff’s Stipulation, FCA now agrees that the amount in

 controversy does not exceed $75,000, and . . . this Honorable Court lacks

 jurisdiction.” [Doc. 22]. The defendant seeks remand of this matter to the state

 court in light of the foregoing.

       Considering the foregoing, IT IS ORDERED that, given that the facts and

 law support the conclusion that this Court lacks subject matter jurisdiction over the

 instant lawsuit, the instant matter is hereby REMANDED to the Fifteenth Judicial

 District Court for the Parish of Lafayette, Louisiana.

       Thus done and signed in Lafayette, Louisiana this 30th day of October, 2020.
